108 U.S. 4 (1882)
JOHNSON and Another
v.
WATERS, Administrator.
Supreme Court of United States.
Decided October 16th, 1882.
APPEAL FROM THE CIRCUIT COURT OF THE UNITED STATES FOR THE DISTRICT OF LOUISIANA.
Mr. H.B. Kelley for the motion.
Mr. J.A. Campbell against.
*5 MR. CHIEF JUSTICE WAITE delivered the opinion of the court.
This motion is denied. It does not appear from the motion papers that the decree appealed from is collectible under ordinary execution. The fair inference from the statements in the papers is, that the suit was instituted to subject the lands in dispute to the payment of a debt, and that no personal decree for money can be given against the appellants. The controversy seems to be as to the rights of the appellee in the lands. The present bond is sufficient in amount to protect him against loss pending the suit from sales for taxes if he avails himself of the remedies by redemption and subrogation which the law affords. At any rate the circumstances of the parties do not appear to have changed in this particular since the security was taken originally.